Citation Nr: 1401380	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent and in excess of 50 percent from August 22, 2008, for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and assigned an initial 10 percent disability rating, effective July 21, 2001. 

Before the matter was certified to the Board, in a September 2008 rating decision, the RO increased the rating assigned for the Veteran's bilateral hearing loss to 50 percent, effective August 22, 2008.  Although a higher rating was granted, the issue remains in appellate status, as the maximum rating has not been assigned from the award of service connection, nor has the appellant withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Additionally, the Board notes that although the issue of entitlement to a total rating based on individual unemployability (TDIU) was not included in the issues on appeal as certified by the RO, given the evidence of record and the Veteran's contentions, the Board has included that issue on the cover page of this remand. Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total rating based on individual unemployability is part and parcel of a claim for increased compensation for the underlying service-connected disability). 

In connection with his appeal, the appellant requested and was scheduled for a Board hearing at the RO, to be held in January 2009.  Although he was notified of the time and date of the hearing by mail, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2013), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record. 

The Board issues decided herein were remanded to the RO, via the Appeals Management Center (AMC), in August 2011 for further development and adjudicative action.  All of the ordered development was completed as indicated in the remand.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From July 21, 2001, the competent evidence of record reveals bilateral hearing loss at its worst of Level V in the right ear and Level II in the left ear.

2.  Since August 22, 2008, the competent evidence of record reveals hearing loss at its worst of Level IX in the right ear and Level VII in the left ear.

3.  The preponderance of the evidence indicates that the Veteran's service-connected disabilities render him unable to maintain gainful employment. 


CONCLUSIONS OF LAW

1.  The requirements for an initial rating higher than 10 percent and higher than 50 percent from August 22, 2008, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2013).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As the Board is granting the claim for TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Initial Rating, Hearing Loss

The June 2005 rating decision established service connection for bilateral hearing loss, evaluated as 10 percent disabling, effective July 21, 2001.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

A September 2004 VA treatment note indicates that the Veteran was fitted with his first hearing aid.  VA treatment records for the relevant period reveal periodic checks for the Veteran's hearing aids.

The Board notes that there is an undated VA audiogram result associated with the claims file in April 2005.  The average puretone threshold was 80 for the right ear and 68 for the left ear.  There was no speech recognition testing indicated.


On the VA authorized audiological evaluation in May 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
70
75
LEFT
35
45
50
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.  The average puretone threshold was 63.75 for the right ear and 52.5 for the left ear.

On the VA authorized audiological evaluation in April 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
55
70
70
LEFT
40
50
50
60
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The average puretone threshold was 61.25 for the right ear and 57.5 for the left ear.

On the VA authorized audiological evaluation in May 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
55
65
65
LEFT
15
45
55
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The average puretone threshold was 58.75 for the right ear and 56.25 for the left ear.

A private audiogram from May 2008 appeared to reveal the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
80
85
90
LEFT
60
70
80
90
90

Speech recognition scores were reported as 80 percent on the right and 76 percent on the left, although, it was not indicated whether such testing was with the Maryland CNC word test.  The average puretone threshold was 82.5 for the right ear and 82.5 for the left ear.

On the VA authorized audiological evaluation in August 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
85
95
95
105
LEFT
55
65
75
85
90

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 80 percent in the left ear.  The average puretone threshold is 95 for the right ear and78.75 for the left ear.


On the VA authorized audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
80
80
LEFT
45
60
65
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  The average puretone threshold is 71.25 for the right ear and 67.5 for the left ear.  The examiner indicated that the effects of the Veteran's disability on his usual occupation and activities of daily living is that it was difficult for the Veteran to participate in normal conversation without his hearing aids.

On the VA audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
75
80
LEFT
40
60
65
60
75

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 68 percent in the left ear.  The average puretone threshold is 73.75 for the right ear and 65 for the left ear.  The examiner indicated that hearing loss and/or tinnitus do not preclude the Veteran from being employed.

As an initial matter, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has been shown and that regulation is applicable in the instances indicated below.  

Applying the findings from the May 2005 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II hearing loss in the left ear.  Utilizing Table VIA (for an exceptional pattern of hearing) in the right ear yields a finding of Level V.  Where hearing loss is at Level V in one ear and Level II in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the May 2007 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the August 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the right ear and Level V hearing loss in the left ear.  Utilizing Table VIA (for an exceptional pattern of hearing) in the right ear yields a finding of Level IX and in the left ear yields a finding of VII.  Where hearing loss is at Level IX in one ear and Level VII in the other, a 50 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the October 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III hearing loss in the left ear.  Utilizing Table VIA (for an exceptional pattern of hearing) in the right ear yields a finding of Level VI and in the left ear yields a finding of level V.  Where hearing loss is at Level V in one ear and Level VI in the other, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Applying the findings from the December 2011 VA examination to Table VI and Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level V in one ear and Level VI in the other, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Board notes that the April 2005 VA audiological testing does not provide sufficient information for rating purposes, and cannot be used for evaluation of his hearing loss.  Further, it is unclear whether the May 2008  private audiological evaluation utilized the Maryland CNC word test.  38 C.F.R. § 4.85(a). 

Thus, the evidence of record fails to show that the Veteran's hearing loss warrants an increased evaluation during any portion of the relevant period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hearing loss but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

A total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war. 

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran's service-connected disabilities presently include an initial 10 percent disability rating from July 21, 2001, and a 50 percent disability rating from August 22, 2008, for bilateral hearing loss; a 10 percent disability rating for tinnitus from May 16, 2005, and a noncompensable rating for bilateral otitis media from April 1, 1946.  The Veteran's combined disability evaluation with the same etiology is 60 percent (effective August 2008).  See 38 C.F.R. § 4.16(a)(4).  This evaluation meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.

A private Audiologist submitted a statement dated March 2009 indicating that the Veteran's hearing is significantly depressed and that he is not physically suited to be employed as he is only able to follow a conversation when the speaker is face to face in a quiet setting.

On the VA authorized audiological evaluation in October 2009, the examiner indicated that the effects of the Veteran's disability on his usual occupation and activities of daily living is that it was difficult for the Veteran to participate in normal conversation without his hearing aids.


On the VA audiological evaluation in December 2011, the examiner indicated that hearing loss and/or tinnitus do not preclude the Veteran from being employed.

The preponderance of the medical evidence presented indicates that the Veteran is unemployable due to his service connected conditions.  In this regard, the opinions provided during March 2009 and October 2009 indicate that the Veteran is not capable of employment due to his inability to engage in ordinary conversation.  The Board finds the March 2009 and October 2009 opinions to be more probative than the December 2011 opinion as the most recent opinion contained no rationale concerning the opinion provided.


ORDER

Entitlement to an initial rating in excess of 10 percent and in excess of 50 percent from August 22, 2008, for bilateral hearing loss is denied.

Entitlement to a total disability rating based on TDIU due to service-connected disabilities is granted.



____________________________________________
James L. March	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


